                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE: Kelly M. Lambert                                          CHAPTER 13
                           Debtor(s)
                                                           BKY. NO. 20-21621 GLT


                 ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

 To the Clerk:

        Kindly enter my appearance on behalf of Quicken Loans, LLC and index same on the
 master mailing list.



                                             Respectfully submitted,

                                             /s/James C. Warmbrodt, Esquire
                                             James C. Warmbrodt, Esquire
                                             Attorney I.D. No. 42524
                                             KML Law Group, P.C.
                                             BNY Mellon Independence Center
                                             701 Market Street, Suite 5000
                                             Philadelphia, PA 19106
                                             412-430-3594
                                             jwarmbrodt@kmllawgroup.com
